DETAILED ACTION
Receipt is acknowledged of Applicants’ amendments to the claims and remarks, filed on 15 December 2020.  No amendments to the claims were filed with the RCE.
The present application is being examined under the pre-AIA  first to invent provisions.
*  *  *  *  *
Claim Interpretation
	Independent claim 1 is a product claim directed to a sanitizing/disinfecting composition comprising (a) a quaternary ammonium compound (formula recited in claim 1); (b) a polybiguanide; and (c) a solvent comprising an organic solvent.  Functional limitations follow these structural limitations.  
	Regarding the newly added limitation, “comprising an organic solvent”, no amount of solvent is recited; thus, even a de minimus (i.e. one molecule) amount of solvent would technically meet this limitation.  Applicant points to [0038] of the instant specification for support.  [0038] of the published application states (in-part):
The formulation generally contains water as a solvent. Water is generally purified water, including distilled water or deionized water. In addition to water, other solvents may be used, including organic solvents such as lower alcohols. Exemplary lower alcohols include ethanol, and isopropyl alcohol. The limit to the amount of organic solvent used is dependent on the formulations final use. In consumer applications, the amount of the organic solvent may be limited by regulation. For example, in California the VOC content must be less than about 0.5%. In institutional application or other non-consumer or professional applications, or for compositions outside California, the VOC content may exceed 0.5%.

Thus, the specification indicates that the disclosed formulation generally contains water as a solvent but may contain organic solvents.  While no amount of solvent is disclosed, the specification indicates that in some embodiments, i.e., when used in California, the amount of organic solvent must be less than about 0.5%.  
*  *  *  *  *
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious 


Claims 1, 3-8, 10, 11, 20, and 22 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2014/0294749 (“Gentle”) (currently of-record).
Gentle teaches antimicrobial compositions.
Regarding claims 1 and 3-8, the disclosed compositions may comprise a combination of antimicrobial agents (one or more antimicrobial agents – see [0036]), including the polybiguanide PHMB (suggesting claims 1-4) (see [0043] and claim 72) and the quaternary ammonium compound ADBAC (see [0048] and claim 72).
Regarding claim 1, water is disclosed as a solvent (see, e.g., [0077]).  Regarding the newly added limitation to claim 1, the disclosed solvent may comprise less than about 1.0 wt. %, 0.5 wt. %, 0.1 wt. %, or 0.01 wt. % organic solvent (see [0032] and [0081]).  Please see “Claim Interpretation” section above for guidance provided in the instant specification vis-à-vis organic solvent concentration.    
Regarding the amounts recited in claims 1 and 20, Gentle teaches an overlapping amount of the antimicrobial agents (up to about 10 wt%, for example) (see [0055]).  
Regarding claim 11, fragrance is disclosed (see, e.g., [0077]).
Regarding claim 22, the disclosed composition is effective against Staphylococcus aureus (see, e.g., Examples 13 and 14 ([0280]-[[0282]).
Regarding the log10 kill rate of claims 1 and 23, including the test method newly added to claim 1, Gentle suggests the claimed combination of PHMB and ADBAC in overlapping amounts (see above).  Applicants’ composition, as claimed, contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  Thus, burden shifts to applicant to show unexpected results, by declaration or otherwise.  In re Fitzgerald, 205 USPQ 594.  
Regarding claim 1, please note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make a sanitizing/disinfecting composition comprising a quaternary ammonium compound in an effective amount of 150 ppm to 400 ppm and a polybiguanide in an effective amount of 150 ppm to 550 ppm, exhibiting a log10 kill rate  greater than 5, as taught by Gentle.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it can effectively kill or inhibit a microorganism, as explained by Gentle (see [0008]).
*
Claims 1, 3-8, 10, 11, 20, 22, 24, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2014/0294749 (“Gentle”) (currently of-record) in view of US 7,345,015 (“Kong”) (see IDS filed on 14 October 2015), as applied to claims 24 and 25.
Gentle is discussed above.
The reference differs from newly added claims 24 and 25 in that it does not disclose an alkyl polyglucoside.
Kong teaches cleaning wipes containing antimicrobial quaternary ammonium compounds and alkylpolyglucosides (see abstract).
Kong indicates that alkylpolyglucosides are non-ionic low residue surfactants (see, e.g., col. 3, lines 63-64).
Kong explains that the disclosed composition produces low foaming which translates to lower filming and streaking (see col. 1, lines 33-39).  Kong further explains that “[t]he choice of surfactant and solvent significantly affects the properties of the formulation as it dries.  Most quat based disinfecting wipes products leave significant residue that is particularly noticeable on smooth glossy surfaces.  The inventive formulation provides surface disinfection and cleaning while providing low foaming and low residue (i.e. low filming and streaking), thus eliminating the need of a follow up wiping step.”  See col. 1, lines 45-50.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make a sanitizing/disinfecting composition comprising a quaternary ammonium compound in an effective amount of 150 ppm to 400 ppm and a polybiguanide in an effective amount of 150 ppm to 550 ppm, exhibiting a log10 kill rate  greater than 5, as taught by Gentle.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it can effectively kill or inhibit a microorganism, as explained by Gentle (see [0008]).  Additionally, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to add an alkyl polyglucoside to the composition of claim 1.  One of ordinary skill in the art at the time the invention was made would have been motivated to add an alkyl polyglucoside to the composition of claim 1 because it results in low filming and streaking, thus eliminating the need of a follow up wiping step (see above).  
*  *  *  *  *
Response to Arguments
Applicant’s arguments filed on 15 December 2020 have been fully considered but they are not persuasive.
Applicant argues that the instant claims are distinguished from Gentle because “Gentle states that the composition is free of organic solvents.”  See remarks, page 6.
Examiner respectfully disagrees that Gentle’s composition is free of organic solvents.  As noted in the substantive rejection, Gentle’s composition may contain up to 1 wt. % organic solvent (see [0032] and [0081]), which is more than the embodiment disclosed in the instant specification, which states that California requires an organic solvent concentration of less than 0.5% (see [0038] of the published application.  
Applicant argues that Gentle does not teach use of an alkyl polyglucoside.  See remarks, page 7.
Examiner respectfully submits that Kong was cited for this teaching.
*  *  *  *  *
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
[Wingdings 2 font/0xF3]

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615